Citation Nr: 0106769	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private treatment on March 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to March 
1987 and from  September 1987 to December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 1998 determination by the Montgomery, 
Alabama Department of Veterans Affairs Medical Center (VAMC).  
The Montgomery, Alabama Regional Office (RO) is the servicing 
RO.  The veteran requested and was scheduled to appear at a 
hearing before a Member of the Board at the RO in January 
2001.  The veteran failed to report for the hearing. 


REMAND

The Board observes that, according to a July 1999 statement 
of the case, the veteran was telephonically notified of the 
denial of unauthorized medical benefits in May 1998 and a 
Statement of the Case was sent to the veteran in March 1999.  
Thereafter, a VA Form 9, received in April 1999, was accepted 
as the notice of disagreement.  However, the March 1999 
statement of the case is not of record and it is unclear when 
the veteran was notified of his appellate rights.  Moreover, 
while a VA Form 1-646, dated and received in July 2000, is of 
record, the Board could not locate a substantive appeal in 
the record.  The Board notes that while there are copies of 
documents from the veteran's Medical Administrative Service 
(MAS) file pertaining to this claim in the claims folder, the 
veteran's MAS file is not of record.

Under controlling laws and regulations, if a decision by the 
VAMC is not appealed by timely filing a notice of 
disagreement and a substantive appeal, then the claim is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 
(2000).  

Additionally, the Board notes that the regulations pertaining 
to unauthorized medical treatment were redesignated in 1996.  
The applicable law and regulations pertaining to this 
veteran's case are found at 38 C.F.R. §§ 17.48 and 17.120.  
Finally, the Board notes that this case involves a veteran 
enrolled in Chapter 31 vocational rehabilitation and 
counseling.  However, it does not appear that the veteran's 
Chapter 31 file was reviewed in order to obtain his current 
status.  
   
A review of the record reflects that there is a question as 
to whether the veteran was apprised of his appellate rights 
and if so, whether he has filed a timely substantive appeal 
as it does not appear that a substantive appeal was received 
within 60 days of the issuance of the July 1999 statement of 
the case or within one year of the notification of denial of 
the veteran's claim with appellate rights.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a veteran is entitled to file 
an NOD and as to which he must then receive a statement of 
the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.34; 
cf. 38 C.F.R. § 20.203 (notice required when Board raises 
issue regarding adequacy of allegations of error of fact or 
law in substantive appeal). Accordingly, the Board may not 
decide the issue at this time, if doing so prior to hearing 
from the claimant would prejudicially deprive him of 
administrative "fair process."  See Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The issue of whether a timely substantive appeal has 
been received is inextricably intertwined with the issue on 
appeal.  Since the Board cannot assure itself that the 
veteran would be unable to provide a basis for finding him 
appeal timely, it must REMAND the claim to the RO for the 
following action:

1.  The VAMC should provide a copy of 
notification to the veteran of his 
procedural and appellate rights along 
with the denial of the claim.  If such 
are found, the VAMC should consider 
whether a timely substantive appeal has 
been received.  

2.  If appropriate, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
sets forth the applicable law and 
regulations to include those set forth 
at 38 C.F.R. §§ 17.48 and 17.120 and 
afforded a reasonable opportunity to 
respond thereto.  The veteran's Chapter 
31 status should be considered and 
discussed.  All appropriate notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 should be completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

3.  If appropriate, the case should be 
returned to the Board for adjudication.  
The veteran's MAS and Chapter 31 files 
should be associated with the claims 
folder.

The Board intimates no opinion by this action.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



